DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2022 has been entered. 

Response to Arguments
3.	This office action is in response to the amendment filed on 12/02/2022.  Claims 16, 19-23 and 26-31 are pending in this application and have been considered below.  Claims 1-15, 17-18 and 24-25 are canceled by applicant.

4.	The objection to claim 31 is corrected by the amendment.  Therefore, the objection is withdrawn.

5.	Applicant’s arguments with respect to claims 1, 23 and 30 have been considered but are moot in view of new ground(s) of rejection because of the amendments.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 16, 19-23 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The new limitation added by the amendment filed on 12/02/2022 in theindependent claims 16, 23, and 30 “second information including an identification of a neighbor cell” (hereinafter newly added limitation) is not supported by the applicant's original disclosure. The examiner has reviewed the entire original disclosure of instant application and is unable to find a support for the above newly added limitation in the applicant's original disclosure.  Moreover, none of the originally filed drawings show the above newly added limitation.
In the response filed by applicant on 12/02/2022, the applicant’s representative discloses that “Support for these amendments is found, for example, at paragraphs [0283] and [0284] of the instant Specification.”  Below is the paragraphs 0283-0284 of the original disclosure of the application:

    PNG
    media_image1.png
    196
    759
    media_image1.png
    Greyscale

 The examiner was unable to find any support for the above newly added limitations in the above paragraphs 0283-0284 or any other sections of the original disclosure of the application. Hence, the above newly added limitation lacks "written description requirement" in the original disclosure of the application. 
Therefore, the newly added limitation in claims 16, 23 and 30 raises an issue of "new matter" as the limitation is not supported by the applicant's original disclosure. 


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 16, 19-23 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 20170264402) (hereinafter Papasakellariou) in view of Ly et al. (US 20190053071) (hereinafter Ly) and further in view of YUAN et al. (US 20200052850) (hereinafter YUAN).

	Regarding claims 16, 23 and 30:
As shown in figures 1-14, Papasakellariou discloses a user equipment (UE) (116 in figures 1 and 3A) for transmitting an Uplink (UL) - Reference Signal (RS) (abstract, par 0047, also see figure 12), the UE comprising: 
at least one transceiver (310 in figure 3A); 
at least one processor (340 in figure 3A); and 
at least one computer memory (360 in figure 3A) operably connectable to the at least one processor (340 in figure 3A) and storing instructions (361-362 in figure 3A) that, when executed by the at least one processor, perform operations (par 0056) comprising: 
receiving (1250 in figure 12), from the neighbor cell (eNB in figure 12) via the at least one transceiver (310 in figure 3A), (DL)-RS (see steps 1250-1270 in figure 12); 
determining a transmission power of the UL-RS based on the DL-RS (see equations 1-2, par 0094-0106, 0047, 0104-0106, 0122, 0095-0102 and 0127-0130); and 
transmitting, to the plurality of cells (1280 in figure 12), via the at least one transceiver (310 in figure 3A), the UL-RS based on the transmission power (abstract, par 0160-0162).
Papasakellariou discloses all of the subject matter as described above except for specifically teaching for positioning in a wireless communication system.
However, Ly in the same field of endeavor teaches for positioning in a wireless communication system (abstract).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use positioning reference signal as taught by Ly to modify the reference signal of Papasakellariou in order to provide positioning support for services of a wireless communications system (e.g., emergency services) (par 0005) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Papasakellariou and disclose all of the subject matter as described above except for specifically teaching receiving, via a Radio Resource Control (RRC) layer, (i) first information related to a downlink (DL)-RS associated with the UL-RS and (ii) second information including an identification of a neighbor cell, which transmits the DL-RS, among a plurality of cells.
However, YUAN in the same field of endeavor teaches receiving, via a Radio Resource Control (RRC) layer, (i) first information related to a downlink (DL)-RS associated with the UL-RS and (ii) second information including an identification of a neighbor cell, which transmits the DL-RS, among a plurality of cells (in par 0139 YUAN teaches “the indication signaling in the RRC message form not only carries the time-frequency resource information (interpreted to be first information), but also carries the identifier of the neighboring cell (interpreted to be second information), so that the UE performs measurement for the reference signal received on the time-frequency resource indicated by the time-frequency resource information, and reports a measurement result and the identifier of the neighboring cell to a network side after receiving the measurement result).  
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “time-frequency resource information and identifier of the neighboring cell” to be “first information and second information” respectively within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use RRC signaling as taught by YUAN to modify the RRC signaling of Papasakellariou so that the UE performs measurement for the reference signal received on the time-frequency resource indicated by the time-frequency resource information, and reports a measurement result and the identifier of the neighboring cell to a network side (par 0139) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 19 and 26:
Papasakellariou discloses all of the subject matter as described above except for specifically teaching wherein the RS is transmitted based on a same spatial domain the DL-RS.
However, Ly in the same field of endeavor teaches wherein the RS is transmitted based on a same spatial domain (spatial multiplexing interpreted to be spatial domain) the DL-RS (par 0069-0070).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use spatial domain as taught by Ly to modify the system of Papasakellariou in order to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 20 and 27:
Papasakellariou further discloses wherein the first information and the second information are used to calculate a value related to path-loss (see PLc variable in the equation in claim 7).  

Regarding claims 21 and 28:
Papasakellariou discloses all of the subject matter as described above except for specifically teaching wherein the DL-RS is Downlink Positioning Reference Signal (DL-PRS) or Synchronization Signal Block (SSB).
However, Ly in the same field of endeavor teaches wherein the DL-RS is Downlink Positioning Reference Signal (DL-PRS) (in par 0005, Ly teaches “Downlink-based positioning, also known as UE-based positioning, may include a base station sending a PRS in the downlink to support the positioning procedures”) or Synchronization Signal Block (SSB).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use spatial domain as taught by Ly to modify the system of Papasakellariou in order to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 22 and 29:
Papasakellariou further discloses wherein the UE is communicable with at least one of a UE (115 in figure 1) other than the UE (116 in figure 1), a network, a base station (BS) (see 102 in figure 1), or an autonomous driving vehicle.

Regarding claim 31:
Papasakellariou further discloses a non-transitory medium which is readable by a processor and storing instructions that cause the processor to perform the method of claim 1 (par 0011).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631